DETAILED ACTION
This office action is in response to RCE filed on Feb. 1, 2021.
Claims 1, 8, and 16 have been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, and 16 recites the limitations “the execution of the one or more quantum computing functions”, which has insufficient antecedent basis for this limitation in the claims. Claims 2-7, 9-15, and 17-20 depended upon claims 1, 8, and 16 respectively are rejected the same reason as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas et al. (WO 2020/047426 A1 hereinafter “Karalekas” or 62/725156 hereinafter ‘156), and in view of Dadashikelayeh et al. (US Pub. No. 20170357539 A1 hereinafter “Dadashikelayeh”) 

Karalekas discloses
A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
an execution component that executes, on a quantum device located within a cloud computing environment ([0025] “The example computing system 101 can provide services to the user devices 110, for example, as a cloud-based or remote-accessed computer system, as a distributed computing resource” or ‘156 [0016] “The computing system 100 shown in FIG. 1 can perform quantum computational tasks by executing quantum algorithms.”), a code based on an identification of the code received from a communication device ([0035]) “In some implementations, the servers 108 [communication device] generate programs, identify appropriate computing resources (e.g., a QPU or QVM) in the computing system 101 to execute the programs, and send the programs to the identified resources for execution.” or ‘156 [0021] “The host server 120 further comprises the quantum compiler 121 which allows the user to convert quantum programs (e.g., Quil programs) into binaries that can be sent to the engine 240 for execution. In some embodiments, the host server 120 includes a quantum virtual machine (QVM) which allows the user to classically simulate the execution of quantum programs.”), and 
wherein a quantum software development kit executes on the communication device ([0069] “The example host server 220 shown in F1G.2 includes a quantum machine image (QM1) 222, which includes a programming environment and software development kit (SDK) 224.” or ‘156 in [0021] “The host server 120 shown in FIG.2 includes the quantum machine image (QMI) 122, which comprises the user's programming environment and software development kit (SDK) 124.”)
wherein the code utilizes a portion of the software development kid ([0084] “ln some cases, the QM1 310 can run a quantum program on the QVM to benchmark the quantum program. ln addition to the base quantum programming environment, the QM1 310 can include a quantum SDK 315 with tools for composing quantum programs [a code utilizes a portion of the SDK] for various applications”)
wherein the software developer kit component is utilized by one or more communication devices ([0069] “the host server 220 [communication device] includes a quantum virtual machine (QVM) 223, which allows the QM1 222 to classically simulate the execution of quantum programs ln some implementations, the SDK includes a QVM…”)
Karalekas does not disclose
a developer kit component that authenticates an entity prior to the execution of the one or more quantum computing functions.
But Dadashikelayeh discloses
a developer kit component that authenticates an entity prior to the execution of the one or more quantum computing functions ([0069] “Referring again to FIG. 6, the quantum-enabled API gateway 601 may comprise a user-facing service responsible for providing one or more of the following: Authentication, Monitoring (e.g., logging), and Bandwidth throttling… The authentication may check the identity of a user and determine if the access to the quantum-enabled resources should be granted.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Karalekas with the teaching of Dadashikelayeh to include a developer kit component that authenticates an entity prior to the execution of the one or more quantum computing functions in order to provide a method configure to authenticate quantum system to increase data security.

Per claim 3
The rejection of claim 1 is incorporated
Karalekas further discloses
an identification component that selects the quantum device from a group of quantum devices and as a function of the code received from the communication device [0035] “the servers 108 generate programs, identify [select] appropriate computing resources (e.g., a QPU or QVM) in the computing system 101 to execute the programs, and send the programs to the identified resources for execution…the servers 108 may send programs to the quantum computing system 103A…The programs may include classical programs, quantum programs, hybrid classical/quantum programs, and may include any type of function, code, data, instruction set, etc.”)

Per claim 4
The rejection of claim 1 is incorporated
Karalekas further discloses
a modification component that updates the code at the quantum device based on an input received at the communication device, resulting in an updated code, and wherein the “from the output of executing the initial quantum program, a classical optimizer running on the server 108 (or another classical computer resource) may update the quantum program for the next round of iteration on the quantum computer resource”)

Per claim 5
The rejection of claim 1 is incorporated
Karalekas further discloses
a communication component that outputs, to the communication device, a result of an execution of the code, at the quantum device, by the execution component ([0077] “The programs are executed by the QPU 260, and results of program executions (e.g., measurement outcomes, etc.) may be sent to the QM1 222 over the low latency communication pathway.”)

Per claim 7
The rejection of claim 1 is incorporated
Karalekas further discloses
wherein execution of the code on the quantum device by the execution component increases a processing speed associated with the execution of the code ([0019] “on each iteration within a variational execution model, the sequence of instructions in the quantum program may be constant, and only the arguments of certain instructions change between iterations ln some cases, a compiler can leverage this parametric structure to improve the speed of execution [increase a processing speed].”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas, and in view of Dadashikelayeh and further view of Ricci (US Pub. No. 20190279447 A1 hereinafter “Ricci”)
Per claim 2
The rejection of claim 1 is incorporated
Karalekas and Dadashikelayeh do not disclose
an assessment component that grants the communication device access to a set of options and a set of configurations based on a profile associated with the communication device.
But Ricci discloses
an assessment component that grants the communication device access to a set of options and a set of configurations based on a profile associated with the communication device ([0180] “the device in zone A 512A can include profile information that governs the other devices that are allowed to [grant] connect to the access point 456 and what those devices have access to, how they can communicate, how much bandwidth they are allocated, and the like.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Karalekas and Dadashikelayeh and further including an assessment component that grants the communication device access to a set of options and a set of configurations based on a profile associated with the communication device as taught by Ricci in order to provide a method in device include profile information that governs the other devices that allowed to connect to access point.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas, and in view of Dadashikelayeh and further view of Hu et al. (US Pub. No. 20200097859 A1 hereinafter “Hu”)
Per claim 6 
The rejection of claim 1 is incorporated
Karalekas discloses
wherein the quantum characteristics are not accessible by the communication device ([0088] “When the QM1 415 resides on the storage server 410, the QM1 415 is accessible through a wide area network (e.g., from the lnternet), but may not have access to the full suite of compute resources of a quantum-enabled computer system.”)
Karalekas and Dadashikelayeh do not disclose
wherein the execution component facilitates usage of quantum characteristics for execution of the code at the quantum device.
But Hu discloses
wherein the execution component facilitates usage of quantum characteristics for execution of the code at the quantum device ([0004] “In one or more embodiments described herein, systems, computer-implemented methods, apparatuses and/or computer program products that can facilitate concatenation of multiple quantum computing algorithms [facilitates usage of quantum characteristics for execution of the code] are described.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Karalekas and Dadashikelayeh and further including wherein the execution component facilitates usage 

Claims 8, 10-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas, in view of Griffin et al. (US Pub. No. 20200119987 A1 hereinafter “Griffin”) and further view of Dadashikelayeh.
Per claims 8 and 16 (Currently Amended)
Karalekas discloses
Executing, by a system operatively coupled to a processor, a code at a quantum device of quantum devices ([0040] “the servers 108 generate a schedule for executing programs, allocate computing resources in the computing system 101 according to the schedule, and delegate the programs to the allocated computing resources.”), 
wherein the quantum device is located in a cloud computing environment ([0025] “The example computing system 101 can provide services to the user devices 110, for example, as a cloud-based or remote-accessed computer system, as a distributed computing resource”), 
wherein an identification of the code is received from a communication device ([0035]) “In some implementations, the servers 108 [communication device] generate programs, identify appropriate computing resources (e.g., a QPU or QVM) in the computing system 101 to execute the programs, and send the programs to the identified resources for execution.”)
wherein a quantum software development kit executes on the communication device ([0069] “The example host server 220 shown in F1G.2 includes a quantum machine image (QM1) 222, which includes a programming environment and software development kit (SDK) 224.” or ‘156 in [0021] “The host server 120 shown in FIG.2 includes the quantum machine image (QMI) 122, which comprises the user's programming environment and software development kit (SDK) 124.”)
wherein the software developer kit component is utilized by one or more communication devices ([0069] “the host server 220 [communication device] includes a quantum virtual machine (QVM) 223, which allows the QM1 222 to classically simulate the execution of quantum programs ln some implementations, the SDK includes a QVM…”)
Karalekas does not disclose
wherein the code is optimized based on a repository of optimizations and based on a plurality of profiles of respective available ones of the quantum devices.
But Griffin discloses
wherein the code is optimized based on a repository of optimizations ([0051] “Each of the second files may include one or more quantum instructions for implementing the optimization algorithm.”) and based on a plurality of profiles of respective available ones of the quantum devices ([0073] “the processing device can generate, in view of the profile information, an optimization algorithm for optimizing the SDN. The optimization algorithm may be executable by a quantum computer system.”  & A example describes in [0097] “receiving profile information of a software defined network, wherein the profile information includes information about a current configuration of the software defined network; generating, in view of the profile information, an optimization algorithm for optimizing the software defined network”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Karalekas with the teaching of Griffin to include the code is optimized based on a repository of optimizations and based on a plurality of profiles of respective available ones of the quantum devices in order to executing the optimization algorithm using the quantum computer system may enable the optimization mechanisms to evaluate all possible paths in the quantum devices and to select optimal paths from the possible paths efficiently and in a timely manner.
Karalekas and Griffin do not disclose
authenticating, by a system operatively coupled to a processor, an entity and the communication device prior to the execution of the one or more quantum computing functions.
But Dadashikelayeh discloses
authenticating an entity and the communication device prior to the execution of the one or more quantum computing functions ([0069] “Referring again to FIG. 6, the quantum-enabled API gateway 601 may comprise a user-facing service responsible for providing one or more of the following: Authentication, Monitoring (e.g., logging), and Bandwidth throttling… The authentication may check the identity of a user and determine if the access to the quantum-enabled resources should be granted.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Karalekas and 

Per claims 10 and 18
The rejection of claims 8 and 16 are incorporated
Karalekas further discloses
Selecting, by the system, the quantum device from a group of the quantum devices and as a function of the code received from the communication device [0035] “the servers 108 generate programs, identify [select] appropriate computing resources (e.g., a QPU or QVM) in the computing system 101 to execute the programs, and send the programs to the identified resources for execution…the servers 108 may send programs to the quantum computing system 103A…The programs may include classical programs, quantum programs, hybrid classical/quantum programs, and may include any type of function, code, data, instruction set, etc.”)

Per claim 11 and 19
The rejection of claims 8 and 16 are incorporated
Karalekas further discloses
Updating, by the system, the code at the quantum device based on an input received at the communication device, resulting in an updated code, and executing, by the system,  the updated code on the quantum device ([0046] “from the output of executing the initial quantum program, a classical optimizer running on the server 108 (or another classical computer resource) may update the quantum program for the next round of iteration on the quantum computer resource”)

Per claim 12 and 20
The rejection of claims 8 and 16 are incorporated
Karalekas further discloses
outputting, by the system, a result of an execution of the code to the communication device ([0077] “The programs are executed by the QPU 260, and results of program executions (e.g., measurement outcomes, etc.) may be sent to the QM1 222 over the low latency communication pathway.”)

Per claim 14
The rejection of claim 8 is incorporated 
Karalekas further discloses
wherein execution of the code at the quantum device comprises increases, by the system, a processing speed associated with the execution of the code ([0019] “on each iteration within a variational execution model, the sequence of instructions in the quantum program may be constant, and only the arguments of certain instructions change between iterations ln some cases, a compiler can leverage this parametric structure to improve the speed of execution [increase a processing speed].”)

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas, and view of Griffin and Dadashikelayeh and further view of Ricci (US Pub. No. 20190279447 A1 hereinafter “Ricci”)
Per claim 9 and 17
The rejection of claims 8 and 16 are incorporated
Karalekas, Griffin and Dadashikelayeh do not disclose
Granting, by the system, the communication device access to a set of options and a set of configurations based on a profile associated with the communication device, and wherein the profile is one of the plurality of profiles.
But Ricci discloses
Granting, by the system, the communication device access to a set of options and a set of configurations based on a profile associated with the communication device, and wherein the profile is one of the plurality of profiles ([0180] “the device in zone A 512A can include profile information that governs the other devices that are allowed to [grant] connect to the access point 456 and what those devices have access to, how they can communicate, how much bandwidth they are allocated, and the like.” & [0130] “the server may be associated with profile data 252 as provided herein.  It is anticipated that the profile data 252 may be accessed across the communication network 224 by one or more components of the system 200.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Karalekas, Griffin and Dadashikelayeh and further including granting, by the system, the communication device access to a set of options and a set of configurations based on a profile associated .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas, and view of Griffin and Dadashikelayeh and further view of Hu et al. (US Pub. No. 20200097859 A1 hereinafter “Hu”)
Per claim 13
The rejection of claim 8
Karalekas discloses
wherein the quantum characteristics are not accessible by the communication device ([0088] “When the QM1 415 resides on the storage server 410, the QM1 415 is accessible through a wide area network (e.g., from the lnternet), but may not have access to the full suite of compute resources of a quantum-enabled computer system.”)
Karalekas, Griffin and Dadashikelayeh do not disclose
utilizing, by the system, quantum characteristics for execution of the code at the quantum device.
But Hu discloses
utilizing, by the system, quantum characteristics for execution of the code at the quantum device ([0004] “In one or more embodiments described herein, systems, computer-implemented methods, apparatuses and/or computer program products that can facilitate concatenation of multiple quantum computing algorithms [utilizing quantum characteristics for execution of the code] are described.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Karalekas, Griffin and Dadashikelayeh and further including utilizing, by the system, quantum characteristics for execution of the code at the quantum device as taught by Hu in order to utilization of multiple computing devices to expedite concatenation and/or calculation processes. ([0010])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Karalekas, and view of Griffin and Dadashikelayeh and further view of Schoenen et al. (US Pub. No. 20140195394 A1 hereinafter “Schoenen”)
Per claim 15
The rejection of claim 8 is incorporated
Karalekas, Griffin and Dadashikelayeh do not disclose
metering, by the system, usage of a computing function of the quantum device associated with the code; and generating, by the system, an invoice based on the usage of the computing function.
But Schoenen discloses
metering, by the system, usage of a computing function of the quantum device associated with the code ([0004] “…comprises measuring usage of a plurality of services to a consumer, and converting the measured usage of each of the services into an amount of minimum quantum of usage.” & the quantum device associated with the code describes in [0006] “The programming includes instructions [the code] to measure usage of a plurality of services to a consumer, and convert the measured usage of each of the services into an amount of minimum quantum of usage.”)
generating, by the system, an invoice based on the usage of the computing function ([0018] “provided with a bill that shows usage bits for each service, the corresponding eBits (due to weighting), and a total charge for all used services corresponding to the total number of eBits.  This eBits charging based approach simplifies charging of different services and allow for dynamic charging.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Karalekas, Griffin and Dadashikelayeh and further including metering, by the system, usage of a computing function of the quantum device associated with the code; and generating, by the system, an invoice based on the usage of the computing function as taught by Schoenen in order to provide a method for dynamic charging of communications services to consumers comprises measuring usage of a plurality of communications services to a consumer, and converting the measured usage of each of the communications services into an amount of effective of usage. ([0005])

Response to Arguments
Applicant’s arguments filed on Feb. 1, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) Applicant argued the current amendments with respect to claims 1, 8 and 16, the cited references do not teach or suggest “a developer kit component that authenticates an entity and 
Examiner’s response: 
Examiner disagrees.
Applicant's arguments with respect to claims 1, 8 and 16 have been considered but are moot in view of the new ground(s) of rejection - see Dadashikelayeh, combine with Karalekas as applied hereto.
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 1, 8 and 16.  Therefore, at least by virtue of dependence, the combination of reference teaches or suggests all elements of associated dependent claims.  Accordingly, these rejections should be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191